Exhibit 10.1

 

PDC ENERGY, INC.
2018 EQUITY INCENTIVE PLAN

 

Adopted by the Board on March 30, 2018

 

Approved by the Company’s stockholders on May 30, 2018

 

1.                                      ESTABLISHMENT AND PURPOSE OF PLAN

 

PDC Energy, Inc., a Delaware corporation (the “Company”), hereby establishes the
PDC Energy, Inc. 2018 Equity Incentive Plan (the “Plan”) as set forth in this
document. The purpose of the Plan is to promote the success of the Company and
to increase stockholder value by providing an additional means to attract,
motivate, retain and reward selected employees, non-employee directors, and
other eligible persons through the grant of equity and cash Awards that align
the interests of Plan Participants with the interests of the Company’s
stockholders.

 

2.                                      DEFINITIONS

 

2.1                               Defined Terms.  Whenever used in the Plan, the
following capitalized terms shall have the meanings set forth below:

 

(a)                                 “Administrator” shall mean the Board or one
or more committees appointed by the Board (or appointed by another committee
within that committee’s delegated authority) to administer all or certain
aspects of this Plan, as set forth in Section 3 hereof.

 

(b)                                 “Affiliate” shall have the meaning ascribed
to such term in Rule 12b-2 of the General Rules and Regulations of the Exchange
Act.

 

(c)                                  “Award” shall mean a grant under the Plan
of an Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Stock Unit, cash Award, or Other Stock-Based Award.

 

(d)                                 “Award Agreement” shall mean a written or
electronic Award agreement evidencing the grant of an Award under the Plan and
containing the terms and conditions of such Award, as determined by the
Administrator.

 

(e)                                  “Board” shall mean the board of directors
of the Company.

 

(f)                                   “Cause” shall have the meaning set forth
in the applicable Award Agreement, or if not defined therein, shall, in the case
of an employee, have the meaning assigned to such term in any individual
employment agreement between the Company or its Subsidiaries and the
Participant, or if none, in the Company severance plan (if any) covering the
Participant.

 

(g)                                  “Change in Control” shall mean the first
day that any one or more of the following conditions shall have been satisfied:

 

1.                                      the “beneficial ownership” of securities
as defined in Rule 13d-3 under the Exchange Act representing more than
thirty-three percent (33%) of the combined voting power of the Company is
acquired by any “person” as defined in Section 3(a)(9) of the Exchange Act
(other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company); or

 

2.                                      the consummation of the transactions
contemplated by a definitive agreement to merge or consolidate the Company with
or into another corporation or to sell or otherwise dispose

 

1

--------------------------------------------------------------------------------


 

of all or substantially all of its assets, unless the stockholders of the
Company immediately prior to such transaction own, directly or indirectly, at
least 50% of the voting power of the resulting or purchasing entity in such
transaction in substantially the same proportions as their ownership of the
Company immediately prior to such transaction; or

 

3.                                      the approval by the stockholders of a
plan of liquidation; or

 

4.                                      during any period of three consecutive
years, individuals who at the beginning of such period were members of the Board
cease for any reason to constitute at least a majority thereof (unless the
election, or the nomination for election by the Company’s stockholders, of each
new director was approved by a vote of at least a majority of the directors then
still in office who were directors at the beginning of such period or whose
election or nomination was previously so approved).

 

(h)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(i)                                     “Common Stock” shall mean the common
stock of the Company, par value $0.01 per share, and such other securities or
property as may become the subject of Awards under this Plan pursuant to an
adjustment made under Section 8.1.

 

(j)                                    “Company” shall mean PDC Energy, Inc., a
Delaware corporation.

 

(k)                                 “Disability” shall mean the Participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.

 

(l)                                     “Effective Date” shall mean the date on
which this Plan is approved by the stockholders of the Company.

 

(m)                             “Eligible Person” shall have the meaning set
forth in Section 5 hereof.

 

(n)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(o)                                 “Fair Market Value” shall mean (i) the
closing sales price per share of Common Stock on the U.S. national securities
exchange or over-the-counter market on which the Common Stock is principally
traded on the date on which Fair Market Value is being determined or (ii) if the
shares of Common Stock are not then listed on any national securities exchange
or traded in an over-the-counter market or the value of such shares is not
otherwise determinable, such value as reasonably determined by the Administrator
in good faith and, to the extent necessary, in accordance with the requirements
of Section 409A of the Code.

 

(p)                                 “Incentive Stock Option” or “ISO” shall mean
an incentive stock option within the meaning of Section 422 of the Code”

 

(q)                                 “Non-Qualified Stock Option” or “NSO” means
an Option other than an Incentive Stock Option.

 

(r)                                    “Option” shall mean a compensatory stock
option granted pursuant to Section 6.1.1.

 

(s)                                   “Other-Stock Based Award” shall mean a
stock-based Award issued pursuant to Section 6.1.7.

 

2

--------------------------------------------------------------------------------


 

(t)                                    “Participant” shall mean any Eligible
Person that has been issued an Award under the Plan.

 

(u)                                 “Performance Stock Unit” or “PSU” shall mean
a performance stock unit Award issued pursuant to Section 6.1.5.

 

(v)                                 “Plan” shall have the meaning set forth in
Section 1 hereof.

 

(w)                               “Restricted Stock” shall mean shares of
forfeitable Common Stock issued pursuant to Section 6.1.3.

 

(x)                                 “Restricted Stock Unit” or “RSU” shall mean
a restricted stock unit issued pursuant to Section 6.1.4.

 

(y)                                 “Section 409A” shall mean section 409A of
the Code and related Treasury regulations and pronouncements.

 

(z)                                  “Securities Act” shall mean the Securities
Act of 1933, as amended.

 

(aa)                          “Share Limit” shall have the meaning set forth in
Section 4.2.

 

(bb)                          “Stock Appreciation Right” or “SAR” shall mean a
stock appreciation right granted pursuant to Section 6.1.2.

 

(cc)                            “Subsidiary” shall mean any corporation or other
entity controlled by the Company directly or indirectly though one or more
intermediaries.

 

2.2                               Construction.  Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine, the plural shall include the singular, and the singular shall include
the plural.

 

3.                                      PLAN ADMINISTRATION

 

3.1                               Plan Administrator.  This Plan shall be
administered by and all Awards under this Plan shall be authorized by the
Administrator. Any committee appointed by the Board to act as the Administrator
shall be comprised solely of one or more directors or such other number of
directors as may be required under applicable law. A committee may delegate some
or all of its authority to another committee so constituted. The Board or a
committee comprised solely of directors may also delegate, to the extent
permitted by applicable law, to one or more officers of the Company, its powers
under this Plan (a) to determine the Eligible Persons who will receive grants of
Awards under this Plan, and (b) to determine the number of shares subject to,
and the other terms and conditions of, such Awards. The Board may delegate
different levels of authority to different committees with administrative and
grant authority under this Plan. Unless otherwise provided in the bylaws of the
Company or the applicable charter of any Administrator: (a) a majority of the
members of the acting Administrator shall constitute a quorum, and (b) the
affirmative vote of a majority of the members present assuming the presence of a
quorum or the unanimous written consent of the members of the Administrator
shall constitute due authorization of an action by the acting Administrator.

 

Award grants, and transactions in or involving Awards, intended to be exempt
under Rule 16b-3 under the Exchange Act, must be duly and timely authorized by
the Board or a committee consisting solely of two or more non-employee directors
(as this requirement is applied under Rule 16b-3 promulgated under the Exchange
Act). To the extent required by any applicable stock exchange, this Plan shall
be administered by a committee composed entirely of independent directors (as
defined by the rules of the applicable stock exchange). Awards granted to
non-employee directors shall not be subject to the discretion of any officer or
employee of the Company and shall be administered exclusively by the Board or a
committee consisting solely of independent directors.

 

3

--------------------------------------------------------------------------------


 

3.2                               Powers of the Administrator.  Subject to the
express provisions of this Plan, the Administrator is authorized and empowered
to do all things necessary or desirable in connection with the authorization of
Awards and the administration of this Plan (in the case of a committee or
delegation to one or more officers, within the authority delegated to that
committee or person(s)), including, without limitation, the authority to:

 

(a)                                 determine eligibility and, from among those
persons determined to be eligible, the particular Eligible Persons who will
receive Awards under this Plan;

 

(b)                                 grant Awards to Eligible Persons, determine
the price at which securities will be offered or Awarded and the number of
securities to be offered or Awarded to any of such persons, determine the other
specific terms and conditions of such Awards consistent with the express limits
of this Plan, establish the installments (if any) in which such Awards shall
become exercisable or shall vest (which may include, without limitation,
performance and/or time-based schedules), or determine that no delayed
exercisability or vesting is required, establish any applicable performance
targets, and establish the events of termination or reversion of such Awards;

 

(c)                                  approve the forms of Award agreements
(which need not be identical either as to type of Award or among Participants);

 

(d)                                 construe and interpret this Plan and any
Award Agreements defining the rights and obligations of the Company, its
Subsidiaries, and Participants under this Plan, further define the terms used in
this Plan, and prescribe, amend and rescind rules and regulations relating to
the administration of this Plan or the Awards granted under this Plan;

 

(e)                                  cancel, modify, or waive the Company’s
rights with respect to, or modify, discontinue, suspend, or terminate any or all
outstanding Awards, subject to any required consent under Section 10.5.5;

 

(f)                                   accelerate or extend the vesting or
exercisability or extend the term of any or all such outstanding Awards (in the
case of Options or Stock Appreciation Rights, within the maximum ten-year term
of such Awards) in such circumstances as the Administrator may deem appropriate
(including, without limitation, in connection with a termination of employment
or services or other events of a personal nature) subject to any required
consent under Section 10.5.5;

 

(g)                                  adjust the number of shares of Common Stock
subject to any Award, adjust the price of any or all outstanding Awards or
otherwise change previously imposed terms and conditions, in such circumstances
as the Administrator may deem appropriate, in each case subject to compliance
with applicable stock exchange requirements, Sections 4 and 10.5.5, and provided
that in no case (except due to an adjustment contemplated by Section 8) shall
the terms of any outstanding Awards be amended (by amendment, cancellation and
regrant, or other means) to reduce the per share exercise or base price of any
outstanding Option or Stock Appreciation Right or other Award granted under this
Plan, or be exchanged for cash, other Awards or Option or Stock Appreciation
Rights with an exercise price that is less than the per share exercise price of
the original Option or Stock Appreciation Rights, without stockholder approval,
and further provided that any adjustment or change in terms made pursuant to
this Section 3.2(g) shall be made in a manner that, in the good faith
determination of the Administrator will not likely result in the imposition of
additional taxes or interest under Section 409A of the Code;

 

(h)                                 determine the date of grant of an Award,
which may be a designated date after but not before the date of the
Administrator’s action (unless otherwise designated by the Administrator, the
date of grant of an Award shall be the date upon which the Administrator took
the action granting an Award);

 

(i)                                     determine whether, and the extent to
which, adjustments are required pursuant to Section 8 hereof and authorize the
termination, conversion, substitution, acceleration or succession of Awards upon
the occurrence of an event of the type described in Section 8;

 

4

--------------------------------------------------------------------------------


 

(j)                                    acquire or settle rights under Awards in
cash, stock of equivalent value, or other consideration, subject to the
provision of the Plan; and

 

(k)                                 determine the Fair Market Value of the
Common Stock or Awards under this Plan from time to time and/or the manner in
which such value will be determined.

 

3.3                               Binding Determinations.  Any action taken by,
or inaction of, the Company, any Subsidiary, or the Administrator relating or
pursuant to this Plan and within its authority hereunder or under applicable law
shall be within the absolute discretion of that entity or body and shall be
conclusive and binding upon all persons. Neither the Board, the Administrator,
nor any Board committee, nor any member thereof or person acting at the
direction thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Plan
(or any Award made under this Plan), and all such persons shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, legal fees) arising or
resulting therefrom to the fullest extent permitted by law. The foregoing right
of indemnification shall be in addition to any right of indemnification set
forth in the Company’s certificate of incorporation and bylaws, as the same may
be amended from time to time, or under any directors and officers liability
insurance coverage or written indemnification agreement with the Company that
may be in effect from time to time.

 

3.4                               Reliance on Experts.  In making any
determination or in taking or not taking any action under this Plan, the
Administrator may obtain and may rely upon the advice of experts, including
professional advisors to the Company. The Administrator shall not be liable for
any such action or determination taken or made or omitted in good faith based
upon such advice.

 

3.5                               Delegation of Non-Discretionary Functions.  In
addition to the ability to delegate certain grant authority to officers of the
Company as set forth in Section 3.1, the Administrator may also delegate
ministerial, non-discretionary functions to individuals who are officers or
employees of the Company or any of its Subsidiaries or to third parties.

 

4.                                      SHARES OF COMMON STOCK SUBJECT TO THE
PLAN; SHARE LIMIT

 

4.1                               Shares Available.  Subject to the provisions
of Section 8.1, the capital stock available for issuance under this Plan shall
be shares of the Company’s authorized but unissued Common Stock or previously
issued Common Stock that has been reacquired by the Company.

 

4.2                               Share Limit.  The maximum number of shares of
Common Stock that may be delivered pursuant to Awards granted to Eligible
Persons under this Plan (the “Share Limit”) may not exceed 1,800,000 shares of
Common Stock. The foregoing Share Limit is subject to adjustment as contemplated
by Section 8.1 and Section 10.9.

 

4.3                               Awards Settled in Cash, Reissue of Awards and
Shares.  The Administrator may adopt reasonable counting procedures to ensure
appropriate counting and to avoid double counting (as, for example, in the case
of tandem or substitute Awards) as it may deem necessary or desirable in its
sole discretion. Shares shall be counted against those reserved to the extent
such shares have been delivered and are no longer subject to a substantial risk
of forfeiture. Accordingly, to the extent that an Award under the Plan, in whole
or in part, is canceled, expired, forfeited, settled in cash, or otherwise
terminated without delivery of shares to the Participant, the shares retained by
or returned to the Company will not be deemed to have been delivered under the
Plan and will be deemed to remain or to become available under this Plan.
Notwithstanding the foregoing, shares that are withheld from such an Award or
separately surrendered by the Participant in payment of the exercise price or
taxes relating to such an Award, and the total number of shares subject to the
exercised portion of a stock-settled SAR (regardless of the actual lesser of
number shares delivered to the Participant), shall be deemed to have been issued
hereunder and shall reduce the number of shares remaining available for issuance
under the Plan.

 

4.4                               Reservation of Shares; No Fractional Shares. 
The Company shall at all times reserve a number of shares of Common Stock
sufficient to cover the Company’s obligations and contingent obligations to
deliver

 

5

--------------------------------------------------------------------------------


 

shares with respect to Awards then outstanding under this Plan (exclusive of any
dividend equivalent obligations to the extent the Company has the right to
settle such rights in cash). No fractional shares shall be delivered under this
Plan. The Administrator may pay cash in lieu of any fractional shares in
settlements of Awards under this Plan.

 

5.                                      ELIGIBILITY

 

5.1                               Eligible Persons.  The Administrator (as such
term is defined in Section 3.1) may grant Awards under this Plan only to those
persons that the Administrator determines to be Eligible Persons. An “Eligible
Person” is any person who is either: (a) an officer (whether or not a director)
or employee of the Company or one of its Subsidiaries; (b) a non-employee
director of the Company or one of its Subsidiaries; or (c) an individual
consultant who renders bona fide services (other than services in connection
with the offering or sale of securities of the Company or one of its
Subsidiaries in a capital-raising transaction or as a market maker or promoter
of securities of the Company or one of its Subsidiaries) to the Company or one
of its Subsidiaries and who is selected to participate in this Plan by the
Administrator; provided, however, that a person who is otherwise an Eligible
Person under clause (c) above may participate in this Plan only if such
participation would not adversely affect either the Company’s eligibility to use
Form S-8 to register under the Securities Act, the offering and sale of shares
issuable under this Plan by the Company, or the Company’s compliance with any
other applicable laws.

 

5.2                               Participation.  The Administrator shall, in
its sole and absolute discretion, select from among the Eligible Employees those
individuals who shall receive Awards and become Participants under the Plan.
There is no right of any Eligible Person to receive an Award under the Plan, and
the Administrator has absolute discretion to treat Eligible Employees
differently from one another under the Plan. Receipt of an Award by a
Participant shall not create the right to receive future Awards under the Plan,
but a Participant who has been granted an Award may, if otherwise eligible, be
granted additional Awards if the Administrator shall so determine.

 

6.                                      AWARDS

 

6.1                               Type and Form of Awards.  The Administrator
shall determine the type or types of Award(s) to be made to each selected
Eligible Person. Awards may be granted singly, in combination or in tandem.
Awards also may be made in combination or in tandem with, in replacement of, as
alternatives to, or as the payment form for grants or rights under any other
employee or compensation plan of the Company or one of its Subsidiaries. The
types of Awards that may be granted under this Plan are:

 

6.1.1                     Stock Options.  An Option is the grant of a right to
purchase a specified number of shares of Common Stock during a specified period
at a fixed exercise price as determined by the Administrator.

 

(a)                                 General Option Provisions.  Options may only
be granted to Eligible Persons for whom the Company would be deemed to be an
“eligible issuer of service recipient stock,” as defined in Treasury
Regulation 1.409A-1(b)(5)(iii)(E). An Option may be intended to be an Incentive
Stock Option or a Nonqualified Stock Option. The Award agreement for an Option
will indicate if the Option is intended as an ISO; otherwise it will be deemed
to be a Nonqualified Stock Option. The maximum term of each Option (ISO or NSO)
shall be ten (10) years. The per share exercise price for each Option shall be
not less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of the Option. Each Option shall become exercisable at such times
and under such conditions and shall be subject to such other terms as may be
determined by the Administrator in its discretion. When an Option is exercised,
the exercise price for the shares to be purchased shall be paid in full in cash
or such other method permitted by the Administrator consistent with Section 5.5.

 

(b)                                 Additional Rules Applicable to ISOs. 
Notwithstanding the general option rules set forth in subsection (a), above, the
following rules shall apply to options intended to qualify as ISOs. ISOs may
only be granted to employees of the Company or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Company and ending with the subsidiary in question). To
the extent that the aggregate Fair Market Value (determined at the time

 

6

--------------------------------------------------------------------------------


 

of grant of the applicable option) of stock with respect to which ISOs first
become exercisable by a Participant in any calendar year exceeds $100,000,
taking into account both Common Stock subject to ISOs under this Plan and stock
subject to ISOs under all other plans of the Company or one of its Subsidiaries
(or any parent or predecessor corporation to the extent required by and within
the meaning of Section 422 of the Code and the regulations promulgated
thereunder), such options shall be treated as nonqualified stock options. In
reducing the number of options treated as ISOs to meet the $100,000 limit, the
most recently granted options shall be reduced first. To the extent a reduction
of simultaneously granted options is necessary to meet the $100,000 limit, the
Administrator may, in the manner and to the extent permitted by law, designate
which shares of Common Stock are to be treated as shares acquired pursuant to
the exercise of an ISO. There shall be imposed in any Award agreement relating
to ISOs such other terms and conditions as from time to time are required in
order that the option be an “incentive stock option” as that term is defined in
Section 422 of the Code. No ISO may be granted to any person who, at the time
the option is granted, owns (or is deemed to own under Section 424(d) of the
Code) shares of outstanding Common Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company, unless the
exercise price of such option is at least 110% of the Fair Market Value of the
stock subject to the option and such option by its terms is not exercisable
after the expiration of five years from the date such option is granted.

 

6.1.2                     Stock Appreciation Rights.  A Stock Appreciation Right
or “SAR” is an Award that entitles the Participant to receive, upon exercise of
the SAR, a payment in cash and/or Common Stock equal to (or having a Fair Market
Value equal to) the product of (x) number of SARs being exercised multiplied by
(y) the excess of (i) the Fair Market Value of a share of Common Stock on the
date the SAR is exercised, over (ii) the “base price” applicable to the SAR.
SARs may only be granted to Eligible Persons for whom the Company would be
deemed to be an “eligible issuer of service recipient stock,” as defined in
Treasury Regulation 1.409A-1(b)(5)(iii)(E). The base price of the SAR shall be
determined by the Administrator but shall be not less than the Fair Market Value
of the Company’s Common Stock on the date of grant. The maximum term of a SAR
shall be ten (10) years. SARs shall become exercisable at such times and under
such conditions and shall be subject to such other terms as may be determined by
the Administrator in its discretion.

 

6.1.3                     Restricted Stock.

 

(a)                                 General Restricted Stock Provisions. 
Restricted Stock is Common Stock subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Administrator may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Administrator may determine at the date of
grant or thereafter. Except to the extent restricted under the terms of this
Plan and the applicable Award Agreement relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder of the Company, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to the provisions of
Section 6.1.3(c), below).

 

(b)                                 Certificates for Shares.  Shares of
Restricted Stock granted under this Plan may be evidenced in such manner as the
Administrator shall determine. If certificates representing Restricted Stock are
registered in the name of the Participant, the Administrator may require that
such certificates bear an appropriate legend referring to the terms, conditions
and restrictions applicable to such Restricted Stock, that the Company retain
physical possession of the certificates, and that the Participant deliver a
stock power to the Company, endorsed in blank, relating to the Restricted Stock.
The Administrator may require that shares of Restricted Stock are held in escrow
until all restrictions lapse.

 

(c)                                  Dividends and Splits.  As a condition to
the grant of an Award of Restricted Stock, any cash dividends paid on shares of
Restricted Stock and any stock distributed in connection with a stock split or
stock dividend, and any other property distributed as a dividend,

 

7

--------------------------------------------------------------------------------


 

shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such dividend or distribution was
made. In addition, and subject to applicable law, the Administrator may require
or permit a Participant to elect that any cash dividends paid on Restricted
Stock be automatically reinvested in additional shares of Restricted Stock or
applied to the purchase of additional Awards under this Plan, subject to the
same vesting schedule as the Restricted Stock to which the dividend relates.

 

6.1.4                     Restricted Stock Units.

 

(a)                                 Grant of Restricted Stock Units.  A
restricted stock unit, or “RSU”, represents the right to receive from the
Company on the respective scheduled vesting or payment date for such RSU, one
share of Common Stock or, if specified in the applicable Award agreement, the
Fair Market Value of one share of Common Stock paid in cash. The vesting or
payment of an Award of RSUs may be subject to the attainment of specified
performance goals or targets, forfeitability provisions and such other terms and
conditions as the Administrator may determine, subject to the provisions of this
Plan.

 

(b)                                 Dividend Equivalent Accounts.  If (and only
if) required by the applicable Award Agreement, prior to the expiration of the
applicable vesting period of an RSU, the Administrator shall pay dividend
equivalent rights with respect to RSUs, in which case the Company shall
establish an account for the Participant and reflect in that account any
securities, cash or other property comprising any dividend or property
distribution with respect to the shares of Common Stock underlying each RSU.
Each amount or other property credited to any such account shall be subject to
the same vesting conditions as the RSU to which it relates. In addition, subject
to applicable law, the Administrator may require or permit a Participant to
elect that any such dividend equivalent amounts credited to the Participant’s
account be automatically deemed reinvested in additional RSUs or applied to the
purchase of additional Awards under the Plan, subject to the same vesting
schedule as the RSUs to which the dividend equivalent amounts relate. The
Participant shall be paid the amounts or other property credited to such account
at the same time as payment of the RSU.

 

(c)                                  Rights as a Stockholder.  Subject to the
restrictions imposed under the terms and conditions of this Plan and the
applicable Award Agreement, each Participant receiving RSUs shall have no rights
as a stockholder of the Company with respect to such RSUs until such time as
shares of Common Stock are issued to the Participant. In the event an RSU is
settled in cash, the Participant receiving RSUs shall never receive stockholder
rights with respect to such Award. No shares of Common Stock shall be issued at
the time a RSU is granted, and the Company will not be required to set aside a
fund for the payment of any such Award.

 

6.1.5                     Performance Stock Units.

 

(a)                                 Grant of Performance Stock Units.  A
Performance Stock Unit, or “PSU,” is a performance-based Award that entitles the
Participant to receive shares of Common Stock or, if specified in the Award
Agreement, the Fair Market Value of such shares of Common Stock paid in cash,
based on the attainment of one or more performance goals. Each Award of PSUs
shall designate a target number of PSUs covered by the Award, with the actual
number of shares of Common Stock earned (if any) to be based on a formula set
forth in the Award Agreement related to the attainment of one or more
performance goals set forth in the Award Agreement.

 

(b)                                 Dividend Equivalent Accounts.  If (and only
if) required by the applicable Award Agreement, the Administrator shall pay
dividend equivalent rights with respect to PSUs, in which case the Participant
shall be entitled to a cash payment with respect to each PSU earned and payable
in an amount based on the ordinary cash dividends that would have been payable
to Participant had Participant been the owner of a number of actual shares of
Common Stock equal to the number of PSUs earned, from the date of grant of the
PSU Award through the date the PSU is paid. If so determined by the
Administrator and set forth in the applicable Award Agreement, such

 

8

--------------------------------------------------------------------------------


 

cash amount may be credited with earnings or losses as if deemed reinvested in
Company Common Stock or as if used to purchase additional Awards under the Plan.
The amount payable shall be made in a single lump sum on the date on which
payment is made in respect of the related PSUs.

 

(c)                                  Rights as a Stockholder.  Subject to the
restrictions imposed under the terms and conditions of this Plan and the
applicable Award Agreement, each Participant receiving PSUs shall have no rights
as a stockholder of the Company with respect to such PSUs until such time as
shares of Common Stock are issued to the Participant. In the event a PSU is
settled in cash, the Participant receiving PSUs shall never receive stockholder
rights with respect to such Award. No shares of Common Stock shall be issued at
the time a PSU is granted, and the Company will not be required to set aside a
fund for the payment of any such Award.

 

6.1.6                     Cash Awards.  The Administrator may, from time to
time, subject to the provisions of the Plan and such other terms and conditions
as it may determine, grant cash bonuses (including without limitation,
discretionary Awards, Awards based on objective or subjective performance
criteria, Awards subject to other vesting criteria or Awards granted consistent
with Section 5.2 below). Cash Awards shall be Awarded in such amount and at such
times during the term of the Plan as the Administrator shall determine.

 

6.1.7                     Other Awards.  The other types of Awards that may be
granted under this Plan include: (a) stock bonuses, dividend equivalents, or
similar rights to purchase or acquire shares, whether at a fixed or variable
price or ratio related to the Common Stock (subject to compliance with
applicable laws), upon the passage of time, the occurrence of one or more
events, or the satisfaction of performance criteria or other conditions, or any
combination thereof; or (b) any similar securities with a value derived from the
value of or related to the Common Stock and/or returns thereon.

 

6.2                               Award Agreements.  Each Award (other than cash
Awards described in Section 6.1.6) shall be evidenced by a written or electronic
Award Agreement in the form approved by the Administrator and, if required by
the Administrator, executed or accepted by the recipient of the Award. The
Administrator may authorize any officer of the Company (other than the
particular Award recipient) to execute any or all Award Agreements on behalf of
the Company (electronically or otherwise). The Award agreement shall set forth
the material terms and conditions of the Award as established by the
Administrator consistent with the express limitations of this Plan.

 

6.3                               Deferrals and Settlements.  Except as
otherwise set forth herein, payment of Awards may be in the form of cash, Common
Stock, other Awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit Participants to elect to defer the issuance of shares of
Common Stock or the settlement of Awards in cash under such rules and procedures
as it may establish under this Plan. The Administrator may also provide that
deferred settlements include the payment or crediting of interest or other
earnings on the deferral amounts, or the payment or crediting of dividend
equivalents where the deferred amounts are denominated in shares. All mandatory
or elective deferrals of the issuance of shares of Common Stock or the
settlement of cash Awards shall be structured in a manner that is intended to
comply with the requirements of Section 409A of the Code.

 

6.4                               Consideration for Common Stock or Awards.  The
purchase price for any Award granted under this Plan or the Common Stock to be
delivered pursuant to an Award, as applicable, may be paid by means of any
lawful consideration as determined by the Administrator and subject to
compliance with applicable laws, including, without limitation, one or a
combination of the following methods:

 

services rendered by the recipient of such Award;

 

cash, check payable to the order of the Company, or electronic funds transfer;

 

notice and third-party payment in such manner as may be authorized by the
Administrator;

 

9

--------------------------------------------------------------------------------


 

the delivery of previously owned shares of Common Stock that are fully vested
and unencumbered;

 

by a reduction in the number of shares otherwise deliverable pursuant to the
Award; or

 

subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of Awards.

 

In the event that the Administrator allows a Participant to exercise an Award by
delivering shares of Common Stock previously owned by such Participant and
unless otherwise expressly provided by the Administrator, any shares delivered
which were initially acquired by the Participant from the Company (upon exercise
of an Option or otherwise) must have been owned by the Participant at least six
months as of the date of delivery (or such other period as may be required by
the Administrator in order to avoid adverse accounting treatment). Shares of
Common Stock used to satisfy the exercise price of an Option shall be valued at
their Fair Market Value on the date of exercise. The Company will not be
obligated to deliver any shares unless and until it receives full payment of the
exercise or purchase price therefor and any related withholding obligations
under Section 9.1 and any other conditions to exercise or purchase, as
established from time to time by the Administrator, have been satisfied. Unless
otherwise expressly provided in the applicable Award Agreement, the
Administrator may at any time eliminate or limit a Participant’s ability to pay
the purchase or exercise price of any Award by any method other than cash
payment to the Company.

 

6.5                               Minimum Vesting Schedule.  Except as provided
below, all Awards granted under the Plan shall have a minimum one year cliff
vesting schedule meaning that no portion of any Award may be scheduled to vest
prior to one year after the date of grant of such Award. Notwithstanding the
foregoing, up to five percent (5%) of the total number of shares of Common Stock
authorized by the Board and the stockholders for issuance under the Plan may be
granted pursuant to Awards not subject to the minimum vesting schedule described
above. The Administrator may adopt reasonable counting procedures to determine
whether the five percent (5%) limit in the preceding sentence has been attained.
The Administrator may also apply reasonable rules and rounding conventions to
determine whether an Award complies with the above-referenced minimum vesting
schedule.

 

6.6                               Transfer Restrictions.

 

6.6.1                     Limitations on Exercise and Transfer.  Unless
otherwise expressly provided in (or pursuant to) this Section 6.6, by applicable
law and by the Award agreement, as the same may be amended, (a) all Awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (b) Awards
shall be exercised only by the Participant; and (c) amounts payable or shares
issuable pursuant to any Award shall be delivered only to (or for the account
of) the Participant.

 

6.6.2                     Exceptions.  The Administrator may permit Awards to be
exercised by and paid to, or otherwise transferred to, other persons or entities
pursuant to such conditions and procedures, including limitations on subsequent
transfers, as the Administrator may, in its sole discretion, establish in
writing (provided that any such transfers of ISOs shall be limited to the extent
permitted under the federal tax laws governing ISOs). Any permitted transfer
shall be subject to compliance with applicable federal and state securities
laws.

 

6.6.3                     Further Exceptions to Limits on Transfer.  The
exercise and transfer restrictions in Section 6.6.1 shall not apply to:

 

(a)  transfers to the Company,

 

(b)  the designation of a beneficiary to receive benefits in the event of the
Participant’s death or, if the Participant has died, transfers to or exercise by
the Participant’s beneficiary, or, in

 

10

--------------------------------------------------------------------------------


 

the absence of a validly designated beneficiary, transfers by will or the laws
of descent and distribution,

 

(c)  subject to any applicable limitations on ISOs, transfers to a family member
(or former family member) pursuant to a domestic relations order if approved or
ratified by the Administrator,

 

(d)  subject to any applicable limitations on ISOs, if the Participant has
suffered a Disability, permitted transfers or exercises on behalf of the
Participant by his or her legal representative, or

 

(e)  the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Administrator.

 

6.7                               International Awards.  One or more Awards may
be granted to Eligible Persons who provide services to the Company or one of its
Subsidiaries outside of the United States. Any Awards granted to such persons
may, if deemed necessary or advisable by the Administrator, be granted pursuant
to the terms and conditions of any applicable sub-plans, if any, appended to
this Plan and approved by the Administrator.

 

6.8                               Dividend and Dividend Equivalents. 
Notwithstanding anything to the contrary herein, in no event may accrued
dividends or dividend equivalents with respect to any Award issued under the
Plan be paid prior to the vesting of such Award.

 

7.                                      EFFECT OF TERMINATION OF SERVICE ON
AWARDS

 

7.1                               Termination of Employment.

 

7.1.1                     Administrator Determination.  The Administrator shall
establish the effect of a termination of employment or service on the rights and
benefits under each Award under this Plan and in so doing may make distinctions
based upon, inter alia, the cause of termination and type of Award. If the
Participant is not an employee of the Company or one of its Subsidiaries and
provides other services to the Company or one of its Subsidiaries, the
Administrator shall be the sole judge for purposes of this Plan (unless a
contract or the Award agreement otherwise provides) of whether the Participant
continues to render services to the Company or one of its Subsidiaries and the
date, if any, upon which such services shall be deemed to have terminated.

 

7.1.2                     Stock Options and SARs.  For Awards of Options or
SARs, unless the Award agreement provides otherwise, the exercise period of such
Options or SARs shall expire: (1) three months after the last day that the
Participant is employed by or provides services to the Company or a Subsidiary
(provided however, that in the event of the Participant’s death during this
period, those persons entitled to exercise the Option or SAR pursuant to the
laws of descent and distribution shall have one year following the date of death
within which to exercise such option or SAR); (2) in the case of a Participant
whose termination of employment is due to death or Disability (as defined in the
applicable Award agreement), 12 months after the last day that the Participant
is employed by or provides services to the Company or a Subsidiary; and
(3) immediately upon a Participant’s termination for Cause. The Administrator
will, in its absolute discretion, determine the effect of all matters and
questions relating to a termination of employment, including, but not by way of
limitation, the question of whether a leave of absence constitutes a termination
of employment and whether a Participant’s termination is for Cause.

 

7.1.3                     Other Awards.  For all other Awards issued under the
Plan, unless the Award agreement provides otherwise, the portion of such Awards
that are unvested at the time that a Participant’s employment or service is
terminated shall be forfeited and reacquired by the Company; provided however,
the Administrator may provide, by rule or regulation or in any Award agreement,
or may determine in any individual case, that such forfeiture requirement shall
be waived in whole or in part.

 

11

--------------------------------------------------------------------------------


 

7.2                               Events Not Deemed Terminations of Service. 
Unless the express policy of the Company or one of its Subsidiaries, or the
Administrator, otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or
(c) any other paid leave of absence authorized by the Company or one of its
Subsidiaries, or the Administrator; provided that unless reemployment upon the
expiration of such leave is guaranteed by contract or law, such leave is for a
period of not more than 3 months. In the case of any employee of the Company or
one of its Subsidiaries on an approved leave of absence, continued vesting of
the Award while on leave from the employ of the Company or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an Award be exercised after the expiration of the term set forth in
the Award agreement.

 

7.3                               Effect of Change of Subsidiary Status.  For
purposes of this Plan and any Award, if an entity ceases to be a Subsidiary of
the Company, a termination of employment or service shall be deemed to have
occurred with respect to each Eligible Person in respect of such Subsidiary who
does not continue as an Eligible Person in respect of the Company or another
Subsidiary that continues as such after giving effect to the transaction or
other event giving rise to the change in status.

 

8.                                      ADJUSTMENTS; ACCELERATION

 

8.1                               Adjustments.  Upon or in contemplation of
(a) any reclassification, recapitalization, stock split (including a stock split
in the form of a stock dividend) or reverse stock split, (b) any merger,
arrangement, combination, consolidation, or other reorganization, (c) any
spin-off, split-up, or similar extraordinary dividend distribution in respect of
the Common Stock (whether in the form of securities or property), or (d) any
exchange of Common Stock or other securities of the Company, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock,
the Administrator shall in such manner, to such extent and at such time as it
deems appropriate and equitable in the circumstances (but subject to compliance
with applicable laws and stock exchange requirements) proportionately adjust any
or all of (1) the number and type of shares of Common Stock (or other
securities) that thereafter may be made the subject of Awards (including the
Share Limit), (2) the number, amount and type of shares of Common Stock (or
other securities or property) subject to any or all outstanding Awards, (3) the
grant, purchase, or exercise price (which term includes the base price of any
SAR or similar right) of any or all outstanding Awards, and (4) the securities,
cash or other property deliverable upon exercise or payment of any outstanding
Awards. Any adjustment made pursuant to this Section 8.1 shall be made in a
manner that, in the good faith determination of the Administrator, will not
likely result in the imposition of additional taxes or interest under
Section 409A of the Code. With respect to any Award of an ISO, the Administrator
may make such an adjustment that causes the option to cease to qualify as an ISO
without the consent of the affected Participant.

 

8.2                               Change in Control.  Unless otherwise provided
in an applicable Award Agreement, in the event of a Change in Control, the
Administrator shall have full discretion to take whatever actions it deems
necessary or appropriate with respect to outstanding Awards, including, but not
limited to: (i) to provide for full or partial accelerated vesting of any Award
or portion thereof, either immediately prior to such Change in Control or on
such terms and conditions following the Change in Control (such as a termination
without cause) as the Administrator determines in its sole and absolute
discretion, (ii) to provide for the assumption of such Awards (or portions
thereof) or the substitution of such Awards (or portions thereof) with similar
awards of the surviving or acquiring company, in a manner designed to comply
with Section 409A of the Code, (iii) to provide for the cash out and
cancellation of any Award (or portion thereof) immediately prior to such Change
in Control, which cash out may (in a manner designed to comply with Code
Section 409A) be subject to any escrow, earn-out or other contingent or deferred
payment arrangement that is contemplated by such Change in Control, and
(iv) take any other actions as the Administrator deems necessary or advisable in
connection with such Change in Control transaction; provided, however, that in
the event the surviving or acquiring company does not assume the outstanding
Awards (or portions thereof) or substitute similar stock awards for those
outstanding under the Plan as of the Change in Control, then (i) the vesting and
exercisability (if applicable) of all Awards (or portions thereof) shall be
accelerated in full immediately prior to such Change in Control, and (ii) such
outstanding Awards (or portions thereof) shall terminate and/or be payable upon
the occurrence of the Change in Control. The Administrator may take different
actions with respect to different Participants under the Plan, different Awards
under the Plan, and different portions of Awards granted under the Plan.

 

12

--------------------------------------------------------------------------------


 

9.                                      TAX PROVISIONS

 

9.1                               Tax Withholding.  Upon any exercise, vesting,
or payment of any Award, the Company or one of its Subsidiaries shall have the
right at its option to:

 

(a)  require the Participant (or the Participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Company or one of its Subsidiaries may be
required to withhold with respect to such Award event or payment; or

 

(b)  deduct from any amount otherwise payable in cash to the Participant (or the
Participant’s personal representative or beneficiary, as the case may be) the
minimum amount of any taxes which the Company or one of its Subsidiaries may be
required to withhold with respect to such cash payment.

 

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 10.1) grant (either at the time of the Award
or thereafter) to the Participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Company reduce the number of shares to be delivered by (or otherwise reacquire)
the appropriate number of shares, valued in a consistent manner at their Fair
Market Value or at the sales price in accordance with authorized procedures for
cashless exercises, necessary to satisfy the applicable withholding obligation
on exercise, vesting or payment, not in excess of the maximum statutory rates in
the Participant’s applicable jurisdictions.

 

9.2                               Requirement of Notification of Code
Section 83(b) Election.  If any Participant shall make an election under Code
Section 83(b) (to include in gross income in the year of transfer the amounts
specified in Code Section 83(b)) or under a similar provisions of the laws of a
jurisdiction outside the United States, such Participant shall notify the
Company of such election within ten (10) days after filing notice of the
election with the Internal Revenue Service or other government authority, in
addition to any filing and notification required pursuant to regulations issued
under Code Section 83(b) or other applicable provision.

 

9.3                               Requirement of Notification of Disqualifying
Disposition.  If any Participant shall make any disposition of shares of stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (relating to certain disqualifying dispositions), such
Participant shall notify the Company of such disposition within ten (10) days
thereof.

 

10.                               OTHER PROVISIONS

 

10.1                        Compliance with Laws.  This Plan, the granting and
vesting of Awards under this Plan, the offer, issuance and delivery of shares of
Common Stock, the payment of money under this Plan or under Awards are subject
to compliance with all applicable federal and state laws, rules and regulations
and to such approvals by any applicable stock exchange listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Company or one of its
Subsidiaries, provide such assurances and representations to the Company or one
of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.

 

10.2                        Future Awards/Other Rights.  No person shall have
any claim or rights to be granted an Award (or additional Awards, as the case
may be) under this Plan, subject to any express contractual rights (set forth in
a document other than this Plan) to the contrary.

 

10.3                        No Employment/Service Contract.  Nothing contained
in this Plan (or in any other documents under this Plan or in any Award) shall
confer upon any Eligible Person or other Participant any right to continue in
the employ or other service of the Company or one of its Subsidiaries,
constitute any contract or agreement of employment or other service or affect an
employee’s status as an employee at will, nor shall interfere in any way with
the right of the Company or one of its Subsidiaries to change a person’s
compensation or other benefits, or to terminate his or her employment or other
service, with or without cause. Nothing in this Section 10.3, however, is
intended to adversely affect any express independent right of such person under
a separate employment or service contract other than an Award agreement.

 

13

--------------------------------------------------------------------------------


 

10.4                        Plan Not Funded.  Awards payable under this Plan
shall be payable in shares of Common Stock or from the general assets of the
Company, and no special or separate reserve, fund or deposit shall be made to
assure payment of such Awards. No Participant, beneficiary or other person shall
have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company or one of its Subsidiaries by reason of any Award hereunder. Neither
the provisions of this Plan (or of any related documents), nor the creation or
adoption of this Plan, nor any action taken pursuant to the provisions of this
Plan shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company or one of its Subsidiaries and any Participant,
beneficiary or other person. To the extent that a Participant, beneficiary or
other person acquires a right to receive payment pursuant to any Award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company.

 

10.5                        Effective Date, Termination and Suspension,
Amendments.

 

10.5.1              Effective Date and Termination.  This Plan was approved by
the Board and shall become effective upon approval by the stockholders at the
Company’s next Annual Meeting (the “Effective Date”). Unless earlier terminated
by the Board, this Plan shall terminate at the close of business ten years after
the date on which it was approved by the Board. After the termination of this
Plan either upon such stated expiration date or its earlier termination by the
Board, no additional Awards may be granted under this Plan, but previously
granted Awards (and the authority of the Administrator with respect thereto,
including the authority to amend such Awards) shall remain outstanding in
accordance with their applicable terms and conditions and the terms and
conditions of this Plan.

 

10.5.2              Board Authorization.  The Board may, at any time, terminate
or, from time to time, amend, modify or suspend this Plan, in whole or in part.
No Awards may be granted during any period that the Board suspends this Plan.

 

10.5.3              Stockholder Approval.  To the extent then required by
applicable law or any applicable stock exchange or required to preserve the
intended tax consequences of this Plan, or deemed necessary or advisable by the
Board, this Plan and any amendment to this Plan shall be subject to approval by
the stockholders of the Company.

 

10.5.4              Amendments to Awards.  Without limiting any other express
authority of the Administrator under (but subject to) the express limits of this
Plan, the Administrator by agreement or resolution may waive conditions of or
limitations on Awards to Participants that the Administrator in the prior
exercise of its discretion has imposed, without the consent of a Participant,
and (subject to the requirements of Sections 3.2 and 10.5.5) may make other
changes to the terms and conditions of Awards. Any amendment or other action
that would constitute a repricing of an Award is subject to the limitations set
forth in Section 3.2(g).

 

10.5.5              Limitations on Amendments to Plan and Awards.  No amendment,
suspension or termination of this Plan or change of or affecting any outstanding
Award shall, without written consent of the Participant, affect in any manner
materially adverse to the Participant any rights or benefits of the Participant
or obligations of the Company under any Award granted under this Plan. Changes,
settlements and other actions contemplated by Section 8 shall not be deemed to
constitute changes or amendments for purposes of this Section 10.5.5.

 

10.6                        Privileges of Stock Ownership.  Except as otherwise
expressly authorized by the Administrator or this Plan, a Participant shall not
be entitled to any privilege of stock ownership as to any shares of Common Stock
not actually delivered to and held of record by the Participant. Except as
expressly provided herein, no adjustment will be made for dividends or other
rights as a stockholder of the Company for which a record date is prior to such
date of delivery.

 

14

--------------------------------------------------------------------------------


 

10.7                        Governing Law; Construction; Severability.

 

10.7.1              Choice of Law.  This Plan, the Awards, all documents
evidencing Awards and all other related documents shall be governed by, and
construed in accordance with the laws of the State of Delaware.

 

10.7.2              Severability.  If a court of competent jurisdiction holds
any provision of this Plan invalid and unenforceable, the remaining provisions
of this Plan shall continue in effect and the Plan shall be construed and
enforced without regard to the illegal or invalid provision.

 

10.7.3              Plan Construction.

 

(a)                                 Rule 16b-3.  It is the intent of the Company
that the Awards and transactions permitted by Awards be interpreted in a manner
that, in the case of Participants who are or may be subject to Section 16 of the
Exchange Act, qualify, to the maximum extent compatible with the express terms
of the Award, for exemption from matching liability under Rule 16b-3 promulgated
under the Exchange Act. Notwithstanding the foregoing, the Company shall have no
liability to any Participant for Section 16 consequences of Awards or events
under Awards if an Award or event does not so qualify.

 

(b)                                 Compliance with Section 409A of the Code. 
The Board intends that, except as may be otherwise determined by the
Administrator, any Awards under the Plan will be either exempt from or satisfy
the requirements of Section 409A to avoid the imposition of any taxes, including
additional income or penalty taxes, thereunder. If the Administrator determines
that an Award, Award agreement, acceleration, adjustment to the terms of an
Award, payment, distribution, deferral election, transaction or any other action
or arrangement contemplated by the provisions of the Plan would, if undertaken,
cause a Participant’s Award to become subject to Section 409A, unless the
Administrator expressly determines otherwise, such Award, Award agreement,
payment, acceleration, adjustment, distribution, deferral election, transaction
or other action or arrangement shall not be undertaken and the related
provisions of the Plan and/or Award agreement will be deemed modified or, if
necessary, rescinded in order to comply with the requirements of Section 409A to
the extent determined by the Administrator without the consent of or notice to
the Participant. Notwithstanding the foregoing, neither the Company nor the
Administrator shall have any obligation to take any action to prevent the
assessment of any excise tax or penalty on any Participant under Section 409A
and neither the Company nor the Administrator will have any liability to any
Participant for such tax or penalty.

 

(c)                                  No Guarantee of Favorable Tax Treatment. 
Although the Company intends that Awards under the Plan will be exempt from, or
will comply with, the requirements of Section 409A of the Code, the Company does
not warrant that any Award under the Plan will qualify for favorable tax
treatment under Section 409A of the Code or any other provision of federal,
state, local or foreign law. The Company shall not be liable to any Participant
for any tax, interest or penalties the Participant might owe as a result of the
grant, holding, vesting, exercise or payment of any Award under the Plan.

 

10.8                        Captions.  Captions and headings are given to the
sections and subsections of this Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Plan or any provision thereof.

 

10.9                        Stock-Based Awards in Substitution for Stock Options
or Awards Granted by Other Corporation.  Awards may be granted to Eligible
Persons in substitution for or in connection with an assumption of employee
stock options, stock appreciation right, restricted stock or other stock-based
awards granted by other entities to persons who are or who will become Eligible
Persons in respect of the Company or one of its Subsidiaries, in connection with
a distribution, arrangement, business combination, merger or other
reorganization by or with the granting entity or an affiliated entity, or the
acquisition by the Company or one of its Subsidiaries, directly or indirectly,
of all or a substantial part of the stock or assets of the employing entity. The
Awards so granted need not comply with other specific terms of this Plan,
provided the Awards reflect only adjustments giving effect to the assumption or
substitution consistent with the conversion applicable to the Common Stock in
the transaction and any change in the issuer of the security. Any shares that
are delivered and any Awards that are granted by, or become obligations of, the
Company, as a result of the assumption by the Company of, or in substitution
for, outstanding Awards previously granted by an acquired company (or previously
granted by a

 

15

--------------------------------------------------------------------------------


 

predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Company or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan, except as may otherwise be provided by
the Administrator at the time of such assumption or substitution or as may be
required to comply with the requirements of any applicable stock exchange.

 

10.10                 Non-Exclusivity of Plan.  Nothing in this Plan shall limit
or be deemed to limit the authority of the Board or the Administrator to grant
Awards or authorize any other compensation, with or without reference to the
Common Stock, under any other plan or authority.

 

10.11                 No Corporate Action Restriction.  The existence of this
Plan, the Award agreements and the Awards granted hereunder shall not limit,
affect or restrict in any way the right or power of the Board or the
stockholders of the Company to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Company or any Subsidiary, (b) any merger, arrangement, business
combination, amalgamation, consolidation or change in the ownership of the
Company or any Subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the capital stock (or
the rights thereof) of the Company or any Subsidiary, (d) any dissolution or
liquidation of the Company or any Subsidiary, (e) any sale or transfer of all or
any part of the assets or business of the Company or any Subsidiary, or (f) any
other corporate act or proceeding by the Company or any Subsidiary. No
Participant, beneficiary or any other person shall have any claim under any
Award or Award Agreement against any member of the Board or the Administrator,
or the Company or any employees, officers or agents of the Company or any
Subsidiary, as a result of any such action.

 

10.12                 Other Company Benefit and Compensation Programs.  Payments
and other benefits received by a Participant under an Award made pursuant to
this Plan shall not be deemed a part of a Participant’s compensation for
purposes of the determination of benefits under any other employee welfare or
benefit plans or arrangements, if any, provided by the Company or any
Subsidiary, except where the Administrator expressly otherwise provides or
authorizes in writing or except as otherwise specifically set forth in the terms
and conditions of such other employee welfare or benefit plan or arrangement.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, Awards or commitments under any other
plans or arrangements of the Company or its Subsidiaries.

 

10.13                 Restrictive Covenants and Clawback Policy.

 

10.13.1       Restrictive Covenants.  Anything contained in the Plan to the
contrary notwithstanding, unless restrictive covenants protecting the Company
are set forth in an employment or other agreement by and between the Company and
the Participant or in any applicable severance or similar plan sponsored by the
Company, with respect to any Participant who is an employee, if the employment
of any Participant shall terminate, for any reason other than death, while any
Award to such Participant is outstanding hereunder, and such Participant has not
yet received the shares covered by such Award or otherwise received the full
benefit of such Award, such Participant, if otherwise entitled thereto, shall
receive such shares or benefit only if, during the entire period from the date
of such Participant’s termination to the date of such receipt, such Participant
shall have earned such Award by: (i) making himself or herself available, upon
request, at reasonable times and upon a reasonable basis, to consult with,
supply information to, and otherwise cooperate with the Company or any
Subsidiary or Affiliate thereof with respect to any matter that shall have been
handled by him or her or under his or her supervision while he or she was in the
employ of the Company or of any Subsidiary or Affiliate thereof; and
(ii) refraining from engaging in any activity within any county or parish, or
adjacent to any county or parish, in which the Company owns any oil and gas
interests that is directly or indirectly in competition with any gas,
exploration and production activities, including oil and gas leasing or drilling
activities of the Company or any Subsidiary or Affiliate thereof for a period of
one (1) year following his or her termination of employment.

 

10.13.2       Breach of Restrictive Covenants.  In the event of a Participant’s
nonfulfillment of any condition set forth in Section 10.13.1 hereof, such
Participant’s rights under any Award shall be forfeited and canceled forthwith
and such forfeiture and cancellation shall be the Company’s sole remedy;
provided, however, that the nonfulfillment of such condition may at any time
(whether before, at the time of, or

 

16

--------------------------------------------------------------------------------


 

subsequent to termination of employment) be waived by the Committee upon its
determination that in its sole judgment there shall not have been and will not
be any substantial adverse effect upon the Company or any Subsidiary or
Affiliate thereof by reason of the nonfulfillment of such condition.

 

10.13.3       Awards Subject to Clawback.  Awards under the Plan shall be
subject to any clawback policy adopted by the Company from time to time.

 

11.                               DIRECTOR COMPENSATION PROVISIONS

 

11.1                        Plan Exclusive Vehicle for Non-Employee Director
Cash and Equity Compensation.  All cash and equity compensation paid or provided
to the Company’s non-employee directors shall be awarded under the terms and
conditions of this Plan.

 

11.2                        Non-Employee Director Compensation.  Non-employee
directors may be Awarded any of the types of Awards described in Section 6 above
for which they are eligible under the terms and conditions of Section 6, above.

 

11.2.1              Cash Awards.  Cash Awards (as described in Section 6.1.6)
may take any form determined by the Administrator in its sole and absolute
discretion, including, but not limited to, retainers, committee fees,
chairperson fees, per meeting fees, and special fees for committee service. In
no event shall cash Awards paid to any non-employee director exceed $400,000 in
any fiscal year.

 

11.2.2              Equity Awards.  Equity Awards (described in Sections 6.1.1,
6.1.2, 6.1.3, 6.1.4 and 6.1.5) may take any form determined by the Administrator
in its sole and absolute discretion, provided, however, that in no event shall
Awards granted to an non-employee director in any fiscal year have a grant date
fair value in excess of $400,000.

 

As adopted by the Board of Directors of PDC Energy, Inc. on March 30, 2018.

 

17

--------------------------------------------------------------------------------